UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 6, 2010 Peoples Bancorp of North Carolina, Inc. (Exact Name of Registrant as Specified in Its Charter) North Carolina (State or Other Jurisdiction of Incorporation) 000-27205 56-2132396 (Commission File No.) (IRS Employer Identification No.) 518 West C Street, Newton, North Carolina (Address of Principal Executive Offices) (Zip Code) (828) 464-5620 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Peoples Bancorp of North Carolina, Inc. INDEX Page Item 5.07 - Submission of Matters to a Vote of Security Holders 3 Signatures 4 2 Item 5.07.Submission of Matters to a Vote of Security Holders (a) Annual Shareholders' Meeting - May 6, 2010 (b) Directors elected at the meeting are as follows: John W. Lineberger, Jr., Gary E. Matthews, Dan Ray Timmerman, Sr. and Benjamin I. Zachary At the May 6, 2010 Annual Shareholders' Meeting the following items were submitted to a vote of shareholders: 1) Election of Directors: Vote For Votes Withheld Broker Non-votes John W. Lineberger, Jr Gary E. Matthews Dan Ray Timmerman, Sr. Benjamin I. Zachary 2)
